Case 21-60280    Doc 26          Filed 07/23/21 Entered 07/23/21 15:43:43              Desc Main
                                   Document     Page 1 of 2
                                 Corry Davis Marketing Inc
                                      Balance Sheet
                                    As of December 31, 2020

                                                              Dec 31, 20
           ASSETS
             Current Assets
               Checking/Savings
                 CITY NATIONAL BANK 77164                                  10,338.06
                 Mini Mall Bank Account                                       162.55
                 Office Petty Cash                                            152.40

                Total Checking/Savings                                     10,653.01

                Other Current Assets
                  Village Promotions Receivable                       1,028,559.09

                Total Other Current Assets                            1,028,559.09

            Total Current Assets                                      1,039,212.10

            Fixed Assets
              Loan Consolodation Cost
                Accum Amortization                              -35,615.85
                Cost                                             64,776.31
                Loan Consolodation Cost - Other                  93,337.28

                Total Loan Consolodation Cost                          122,497.74

                Automotive Equipment
                  Accumulated Depreciation                      -64,867.91
                  Cost                                           64,867.91

                Total Automotive Equipment                                      0.00

                Building
                  Accumulated Depreciation                     -765,533.62
                  Cost                                        1,222,763.52

                Total Building                                         457,229.90

                Equipment
                  Accumulated Depreciation                     -267,172.98
                  Cost                                          312,698.09
                  Equipment - Other                                 500.00

                Total Equipment                                            46,025.11

                Furniture & Fixtures
                  Accumulated Depreciation                      -52,928.92
                  Cost                                           52,928.92

                Total Furniture & Fixtures                                      0.00

                Land                                                  1,195,946.09
                Land Improvements
                  Accumulated Depreciation                     -602,021.63
                  Cost                                          911,860.33
                  Land Improvements - Other                      16,164.83

                Total Land Improvements                                326,003.53

                Leasehold Improvements
                  Accumulated Depreciation                     -182,089.63
                  Cost                                          182,089.63

                Total Leasehold Improvements                                    0.00

            Total Fixed Assets                                        2,147,702.37

           TOTAL ASSETS                                               3,186,914.47




                                                                                                   Page 1
Case 21-60280    Doc 26          Filed 07/23/21 Entered 07/23/21 15:43:43               Desc Main
                                   Document     Page 2 of 2
                                 Corry Davis Marketing Inc
                                        Balance Sheet
                                     As of December 31, 2020

                                                               Dec 31, 20
           LIABILITIES & EQUITY
             Liabilities
               Current Liabilities
                  Other Current Liabilities
                      Loan from Madie Vilbig-King                           11,375.00
                      Loan from Dale Murphy                                  1,182.90
                      Loan from Denise Smith                                 3,400.00

                  Total Other Current Liabilities                           15,957.90

                Total Current Liabilities                                   15,957.90

                Long Term Liabilities
                  Note Payable Mary King                                143,125.00
                  Debbie Davis                                          206,709.72
                  LBC1 BANK 205119                                       93,294.24
                  LBC1 BANK 204137                                    2,861,582.56

                Total Long Term Liabilities                           3,304,711.52

             Total Liabilities                                        3,320,669.42

             Equity
               Pd in Capital - LeFevre                                  443,214.15
               Pd in Capital - Davis / King                             437,126.00
               Common Stock
                 LeFevre 4,250 shares 21.25%                      4,250.00
                 Matassa 4,250 shares 21.25%                      4,250.00
                 Rives 4,000 shares 20%                           4,000.00
                 Abernathy 2,000 shares 10%                       2,000.00
                 King 2,000 shares 10%                            2,000.00
                 BGH 2,000 shares 10%                             2,000.00
                 Silver Pearl 1,000 shares 5%                     1,000.00
                 Taylor 500 shares 2.5%                             500.00

                Total Common Stock                                          20,000.00

                Retained Earnings                                      -878,231.07
                Treasury Stock @ Cost                                  -205,000.00
                Net Income                                               49,135.97

             Total Equity                                              -133,754.95

           TOTAL LIABILITIES & EQUITY                                 3,186,914.47




                                                                                                    Page 2
